Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 137 with the instant application on 21 February 2019.  In a Preliminary Amendment filed on 11 October 2019, Applicants amended claims 3 – 5, 9, 11, 14, 32, 35, 58, 64, 93 – 95, 100, and 118 – 120.  In addition, Applicants canceled claims 6 – 8, 10, 12, 13, 15 – 31, 33, 34, 36 – 57, 59 – 63, 65 – 92, 96 – 99, 101 – 117, and 121 – 137.  Based upon Applicants’ election of invention (see below), claims 118 – 120 are withdrawn as being to a non-elected invention.  Consequently, claims 1 – 5, 9, 11, 14, 32, 35, 58, 64, 93 – 95, and 100 are available for substantive examination.
Response to Restriction/Election 
The Examiner acknowledges Applicants’ election, without traverse, of the invention of Group I, in the Response filed on 4 September 2020.  Claims 118 – 120 are hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Issues 
The Examiner notes that claim 100 recites the following: “wherein the peptide is a peptide is a cell adhesion peptide.”  It is the Examiner’s presumption that repetition of the phrase “a peptide” is the result of an inadvertent error.  Appropriate correction is required.

Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3, and claim 4 dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b) (pre-AIA  35 U.S.C. § 112, ¶ 2), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicants regard as the invention.
Claim 3, dependent from claim 1, recites four process steps, labeled “a.” through “d.,” which steps are recited as being “further” to the method steps recited in claim 1.  However, steps “a.” through “d.” are the same steps recited as “a.” through “d.” in claim 1.  Given the accepted convention of “further” steps in a method claim (cf. claim 4), one of ordinary skill in the art would expect the further steps to be added to the end of steps “a.” through “h.” recited in claim 1.  Step “h.” in claim 1, however, recites a method step directed to “coated inorganic particles,” while step “a.” of claim 3 recites a method step directed to “washing uncoated inorganic particles.”  Therefore, the steps recited in claim 3 cannot logically be interpreted as being added to the end of the method steps of claim 1.  As a consequence, one of ordinary skill in the art would be uncertain as to where the “further” steps of method of the invention as recited in claim 3 would integrate sequentially with the method steps recited in claim 1.  Therefore, one of ordinary skill in the art would be uncertain as to the metes and bounds of the invention.
To determine whether a claim is patentable over the prior art, the claim terms must first be construed.  Genentech v. Wellcome Foundation, 29 F.3d 1555, 1563-64, 31 USPQ2d 1161, 1167-68 (Fed. Cir. 1994); MPEP § 2164.04.  Claim terms must be given their broadest reasonable interpretation consistent with the specification; that is, their plain meaning, unless Applicant has otherwise defined the term or terms in question in the specification.  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).  However, if Applicant elects to define specific claim terms, he/she must do so with reasonable clarity, deliberateness, and precision, and must set out his uncommon definition so as to give one of ordinary skill in the art notice of the change in meaning.  Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992).  
In the instant case, regarding the method steps recited in claim 3, which steps are duplicates of the first four method steps recited in claim 1, the Examiner notes that Applicants’ specification, at p. 6, ll. 17 – 22, discloses process steps directed to washing inorganic particles in a buffer solution, which steps “may be repeated multiple times.”  In light of this disclosure, and in the interests of compact prosecution, the Examiner shall interpret the method steps recited in claim 3 to be practiced after steps 1a. to 1.d.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 4, 9, 11, 14, 32, 35, 58, 64, 93 – 95, and 100 are rejected pursuant to 35 U.S.C. § 103, as being obvious over WO 2018/022553 A1 to Hannigan, N., et al., claiming priority to 25 July 2016 (“Hannigan WO ‘553”), identified on the Information Disclosure Statement (IDS) filed 11 October 2019, cite F (FOR), as evidenced by Applicants’ specification.  
The Examiner notes that the present rejection is formulated as a single reference obviousness rejection, and not as an anticipation rejection due to the fact that the reference does not disclose all limitations of the invention as claimed with sufficient specificity to the requirements of 35 U.S.C. § 102.
The applied reference has a common inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art pursuant to 35 U.S.C. § 102(a)(2).  This rejection pursuant to 35 U.S.C. § 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The Invention As Claimed 
	Applicants claim a method of coating a peptide or protein on an inorganic particle, the method comprising the steps of washing uncoated inorganic particles, separating any liquid and the uncoated inorganic particles, freezing any residual liquid present in and/or on the uncoated inorganic particles, at a cooling rate of at least -4 °C/min, and which freezing is not primarily induced by evaporative cooling, drying the uncoated inorganic particles after freezing the residual liquid, the drying comprising causing the frozen residual liquid to sublime under vacuum, forming a first coating mixture comprising the pre-treated uncoated inorganic particles and a buffer, adding a peptide or protein to the first coating mixture, agitating the second coating mixture, separating the coated inorganic particles from any liquid, wherein the method  further comprises the steps of freezing any residual liquid present in and/or on the coated inorganic particles, provided that the freezing is not primarily induced by evaporative cooling, and drying the coated inorganic particles after freezing the residual liquid, the drying comprising causing the frozen residual liquid to sublime under vacuum, wherein the step of washing uncoated inorganic particles comprises washing the uncoated inorganic particles in an aqueous buffer solution, wherein the buffer solution comprises PBS having a pH of from 7.0 to 10.0, wherein the step of washing uncoated inorganic particles comprises agitating the mixture of uncoated inorganic particles and buffer solution and draining the buffer solution, wherein the uncoated inorganic particles are cooled at a rate of at least -10° C/min, 35/wherein the uncoated inorganic particles are freeze-dried, wherein the inorganic particles comprise calcium phosphate particles, wherein the inorganic particles comprise hydroxyapatite particle, wherein the pH after 24 hours of a mixture of 10 mL phosphate buffered saline (PBS) having a pH of 7.43 and 0.5 g of the inorganic particles maintained at 20° C is at least 8.0, wherein the pH after 24 hours of a mixture of 10 mL phosphate buffered saline (PBS) having a pH of 7.43 and 0.5 g of the inorganic particles maintained at 20° C is at most 11.0, wherein the peptide or protein useful for improving cellular activity related to bone growth comprises a peptide useful for improving cellular activity related to bone growth, and 100/wherein the peptide is a cell adhesion peptide.
	Applicants also claim a method of coating a peptide on an inorganic particle comprising the steps of forming a first coating mixture comprising uncoated inorganic particles and a coating buffer, adding a peptide or protein to the first coating mixture to form a second coating mixture, agitating the second coating mixture to form coated inorganic particles, substantially separating the coated inorganic particles and any liquid, freezing any residual liquid present in and/or on the coated inorganic particles, wherein the coated inorganic particles are cooled at a rate of at least -4 °C/min, and wherein freezing is not primarily induced by evaporative cooling, drying the coated inorganic particles after freezing the residual liquid, the drying comprising causing the frozen residual liquid to sublime under vacuum.  
The Teachings of the Cited Art 
	Hannigan WO ‘553 discloses methods for controlling the amount of peptide bound to calcium phosphate particles, wherein the coated particles are useful for preparing implants that promote bone deposition at the site of implantation (see Abstract; cf. claims 1, 58), wherein the peptide can be a cell adhesion peptide (see p. 2, ll. 12 – 23; cf. claims 95, 100), wherein the calcium phosphate particles comprise hydroxyapatite particles (cf. claim 64), dahllite particles, tetracalcium phosphate particles, calcium pyrophosphate particles, tricalcium phosphate particles, calcium hydrogen phosphate particles, octacalcium phosphate particles, calcium fluorapatite particles, or mixtures thereof (seep. 2, ll. 25 – 29), wherein the coated calcium phosphate particles are prepared by a method comprising the steps of combining particles with a first aqueous solution having a pH between 6.5 and 8.5 to provide pretreated calcium phosphate particles (cf. claims 1a., 2a.), combining the pretreated calcium phosphate particles with a second aqueous salt solution comprising a peptide, the solution having a pH between 6.5 and 8.5 (cf. claims 1e., 2b., 94), and separating the coated calcium phosphate particles from the second aqueous salt solution (see p. 3, ll. 14 – 22; cf. claim 1h.), wherein the first and/or second aqueous salt solutions comprise buffers, such as HEPES, TAPS, BHG, TAPSO, MOPS, PIPES, or PBS (see p. 3, ll. 23 – 30; cf. claims 1e., 2a., 9, 11; 93, 94), wherein the method can further comprise freezing the first aqueous salt solution (cf. claim 1c.), drying the calcium phosphate particles (cf. claims 1d., 3d), and repeating those steps multiple times (see p. 4, ll. 32 – 33; cf. claims 3a. – 3d.), adding the pretreated calcium phosphate particles to a second aqueous salt solution comprising a peptide to produce peptide-coated calcium phosphate particles (cf. claim 1f.), and separating the coated particles from the aqueous salt solution (cf. claim 1h), wherein drying the calcium phosphate particles comprises freeze drying the particles  (see p. 3, ll. 19 – 28; cf. claims 1d., 4i., 35), wherein freezing the first aqueous salt solution comprises cooling the salt solution at a rate of at least 1° C per minute, 2° C per minute, or 3° C per minute, to a temperature of less than -5° C to less than  -20° C (see p. 3, ll. 31 – 36; cf. claim 1c.), wherein the untreated calcium phosphate particles are contacted with the first aqueous solution for a period of from 2 to 48 hours (see p. 6, ll. 8 – 9), wherein the method further comprises washing and drying the coated calcium phosphate particles, the washes being performed with the same hypertonic buffer solution used to pretreat the calcium phosphate particles (see p. 6, ll. 16 – 17; cf. claim 9, 10), wherein the step of contacting calcium phosphate particles with a first aqueous salt solution comprises agitating the particles during pretreatment (see p. 6, ll. 19 – 20; cf. claim 1a.), wherein the cell adhesion peptide is P-15 (cf. claim 95), bound to the particles at a concentration greater than 100 ng per gram of calcium phosphate particles (see p. 7, ll. 11 – 13), wherein coated calcium phosphate particles are combined with a hydrogel carrier and included in an implant (see p. 7, ll. 24 – 26), wherein the cell adhesion peptides comprise a collagen mimetic peptide (see p. 9, l. 28; cf. claim 100), wherein, in an exemplified embodiment (see Example 1), calcium phosphate particles are pretreated with a hypertonic (~460 mM NaCl) HEPES buffer at a pH of 7.2 for 24 hours, with agitation (cf. claims 2c., 14, 93), after which the solution is decanted off, and the pretreated particles are subjected to repeated washes until the pH is constant, the final wash solution is decanted and the particles are vacuum dried (cf. claims 1a., 1b., 1.d, 2d., 3b., 4j.); the pretreated particles are coated with P-15 by contacting the particles with P-15 in HEPES buffer for 24 hours (cf. claims 1f., 95); and the coating solution is removed by rapid vacuum drying overnight (see p. 11, l. 37 – p. 12, l. 7; cf. claim 1h.), wherein the coating process is performed under conditions similar to those used to pretreat the calcium phosphate particles (see p. 12, ll. 9 – 10), and wherein the amount of a P-15 peptide bound to pretreated calcium phosphate particles is greater for particles pretreated using a rapid freeze-drying process than for a standard freeze-drying process wherein the rate of temperature decrease is on the order of -1 to -2° C (see Example 4, p. 14, l. 20 -  p. 15, l. 8, Table 4; cf. claims 1c., 3c., 32).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention prepare peptide-coated calcium phosphate particles by processes comprising the steps of combining calcium phosphate particles with a first aqueous solution having a pH between 6.5 and 8.5 to provide pretreated calcium phosphate particles, after which the first aqueous solution is decanted off, wherein the method can further comprise freezing the first aqueous solution by cooling the solution at a rate of at least 3° C per minute, to a temperature of less than -5° C to less than -20° C, drying the calcium phosphate particles by freeze drying, combining the pretreated calcium phosphate particles with a second aqueous salt solution comprising a peptide, the solution having a pH between 6.5 and 8.5, wherein the first and/or second aqueous salt solutions comprise buffers, such as HEPES, TAPS, BHG, TAPSO, MOPS, PIPES, or PBS, wherein the pretreated calcium phosphate particles are coated with peptide P-15 by contacting the particles with P-15 in HEPES buffer for 24 hours, which peptide, as evidenced by Applicants’ specification (see p. 1, ll. 11 – 17), is a peptide useful for improving cellular activity related to bone growth, to produce peptide-coated calcium phosphate particles, and wherein the coating process is performed under conditions similar to those used to pretreat the calcium phosphate particles, including agitation.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Hannigan WO ‘553 demonstrating the utility in bone healing/regeneration arising from the use of peptide-coated calcium phosphate particles according to the disclosed methods in implants comprising those particles.
	With respect to claims 1c. and 32, which claims recite limitations directed to the cooling rate applied to the process of freezing uncoated inorganic particles, the rates are recited as “at least -4°C” (claim 1c.), and “at least -10° C.”  In this regard, the Examiner notes the cited reference discloses a cooling rate of “at least . . . 3° C/min.”  Although this disclosure can be grammatically interpreted as having no upper limit to the rate and, therefore, read on the claimed values, the Examiner also notes that the reference discloses that greater rates of cooling are desirable in that they result in higher loadings of peptide on the coated calcium phosphate particles.  Consequently, it is the Examiner’s position that, in light of this disclosure, adjustment of the cooling rate to read on the claimed values would amount to nothing more than optimization of a result-effective variable, the practice of which would be well within the grasp of one of ordinary skill in the art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
Claim 5 is rejected pursuant to 35 U.S.C. § 103, as being obvious over WO 2018/022553 A1 to Hannigan, N., et al., claiming priority to 25 July 2016 (“Hannigan WO ‘ 553”) as applied to claims 1 – 4, 9, 11, 14, 32, 35, 58, 64, 93 – 95, and 100 in the above rejection, and further in view of US 2016/0095955 to Benedict, J., et al., claiming priority to 16 December 2005, cited on the IDS filed 11 October 2019, cite no. BD (“Benedict ‘955”).
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicants claim a method for coating a peptide on inorganic particles, wherein the total mass of uncoated inorganic particles is at least 50 g.
The Teachings of the Cited Art 
	The teachings of Hannigan WO ‘553 are relied upon as applied above in the rejection of claims 1 – 4, 9, 11, 14, 32, 35, 58, 64, 93 – 95, and 100.  The reference does not disclose a process for coating a peptide on inorganic particles, wherein the total mass of uncoated inorganic particles is at least 50 g.  The teachings of Benedict ‘955 remedy that deficiency.
	Benedict ‘955 discloses medical devices for use as a bone graft substitute or bone graft extender (see Abstract), wherein the devices comprise compositions comprising hydrated hydrogel material and peptide-coated calcium phosphate particles (see ¶[0022]), wherein  the peptide is P-15, and wherein the compositions are prepared by processes comprising, for example, mixing 240 grams of hydrogel material to a mixing unit with about 130 grams of calcium phosphate material, to create P-15 peptide-coated calcium phosphate particles (see ¶¶[0022] – [0023]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention prepare peptide-coated calcium phosphate particles by processes according to the teachings of Hannigan WO ‘553, wherein the processes comprise mixing about 130 g of calcium phosphate particles coated with peptide P-15 to a hydrated hydrogel material.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Benedict ‘955 as to the utility of compositions comprising peptide-coated calcium phosphate particles for incorporation into implanted medical devices for treatment and/or repair of bone defects (see ¶[0036]; see also Hannigan WO ‘553, Exs. 2 - 7).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 5 would have been obvious within the meaning of 35 USC § 103.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4, 9, 11, 14, 32, 35, 58, 64, 93 – 95, and 100 are directed to an invention not patentably distinct from claims 9 – 11, 24, 39 – 41, and 54 of commonly assigned Application Serial No. 16/319,749 (“the ‘849 application”), in view of Hannigan WO ‘553.  Specifically, the enumerated claims of the of the ‘849 application are directed to a method for coating calcium phosphate particles with a peptide, the method comprising the steps of combining the calcium phosphate particles with a first aqueous salt solution, combining the pretreated calcium phosphate particles with a second aqueous salt solution containing the peptide to produce coated calcium phosphate particles, and separating the coated calcium phosphate particles from the second aqueous salt solution, wherein the first aqueous salt solution or the second aqueous salt solution comprise HEPES buffer, TAPS buffer, Bicine buffer, Tris buffer, TAPSO buffer, TES buffer, MOPS buffer, PIPES buffer, or phosphate buffer, and wherein the peptide is a cell adhesion peptide selected from SEQ ID NOS. 1 -  21).  The claims do not disclose a method for coating calcium phosphate particles with a peptide, wherein the method comprises the steps of freezing liquid present in pretreated particles at a rate of at least -4° C/min, or drying the particles, post-freezing, under a vacuum, or agitating a mixture of particles and a solution comprising the peptide.  However, the teachings of Hannigan WO ‘553, as set forth above, remedy those deficiencies.  Thus, claims 9 – 11, 24, 39 – 41, and 54 of the ‘849 application, in view of the teachings of Hannigan WO ‘553, are drawn to an invention that reads upon present claims 1 – 4, 9, 11, 14, 32, 35, 58, 64, 93 – 95, and 100 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Serial No. 16/319,749, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the Applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
	






NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/DANIEL F COUGHLIN/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619